DETAILED ACTION
This office action is in response to the application and claims filed on March 23, 2021.  Claims 1-20 are pending, with claims 1, 7, and 14 in independent form.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on March 23, 2021, March 2, 2022, and September 27, 2022 have been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 11, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5, 11, and 18, the phrase “extending substantially perpendicularly”, is a relative phrase and renders the claim indefinite. The term “substantially’” in an extension of perpendicularity to describe the positioning of the passage with respect to the horizontal plane of the substrate is not clearly defined by the claims or the specification.  The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention because the specification does not disclose how perpendicular the passage is with respect to the horizontal plane of the substrate.  It is not immediately clear what would be outside the scope of “substantially” perpendicular.  For examination purposes, the phrase “extending substantially perpendicularly” has been construed to be perpendicular without regard to what applicant may or may not consider to be acceptable.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, 7, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shi et al. (US 2019/0137709 A1) hereinafter Shi.


Regarding independent claim 1, Shi (see first annotated Figure 7 of Shi) teaches (paragraphs [0037], [0038]) a photonic integrated circuit (PIC) structure (a photonic integrated circuit, 700), comprising: 
a barrier structure (a light-shielding metal or semiconductor structure) on a substrate (a substrate, 702), the barrier structure having 
a first sidewall (first (top area in Fig. 7) sidewall extending from left to right along the 771 line), and 
a second sidewall (second (bottom in Fig. 7) sidewall extending from left to right along the 772 line) opposite the first sidewall; 
a passage (an opening, 741) within the barrier structure, the passage extending from 
a first end at the first sidewall (at left in Fig. 7) of the barrier structure to a second end at the second sidewall of the barrier structure (at right in Fig. 7, annotation of Shi), wherein 
a shape of the passage includes a reversal segment (alternating turn, 781) between the first end and the second end; and 
a waveguide 751 within the passage and extending from the first end to the second end thereof, 
which clearly, fully meets Applicant’s claimed structural limitations of independent claim 1. 


    PNG
    media_image1.png
    444
    841
    media_image1.png
    Greyscale


First annotated Figure 7 of Shi.
Regarding claim 3, Shi teaches the PIC structure of claim 1, wherein the barrier structure includes a metal crack stop structure (the light-shielding metal or semiconductor structure is capable of stopping crack to some degree) in a functional manner.  
Regarding claim 4, Shi teaches the PIC structure of claim 1, wherein the barrier structure includes an oxidation barrier or a guard ring (the light-shielding metal or semiconductor structure is capable of protecting the PIC from oxidation to some degree) in a functional manner.
Regarding claim 5, Shi teaches the PIC structure of claim 1, wherein the passage includes at least one segment extending perpendicularly with respect to a horizontal plane of the substrate (the whole passage/opening, 741 is positioned on the photonic integrated circuit, 700 in a perpendicular direction with respect to the horizontal plane of the substrate, 702, Figure 7).  
Regarding claim 7, Shi (see second annotated Figure 7 of Shi) teaches ([0037], [0038]) a photonic integrated circuit (PIC) structure (a photonic integrated circuit, 700) comprising: 
a crack stop (a light-shielding metal or semiconductor structure that is capable of performing the function of stopping crack to some degree) structure on a substrate (a substrate, 702), the crack stop structure having 
an interior sidewall (first opaque side walls, 771), and an exterior sidewall (second opaque side walls, 772 facing the lower side of the rectangular substrate) facing toward a perimeter sidewall of the substrate; 
a passage (an opening, 741) within the crack stop structure, the passage extending from 
a first end at the exterior sidewall of the crack stop structure to a second end at the interior sidewall of the crack stop structure (see second annotated Figure 7 of Shi), wherein 
a shape of the passage includes a reversal segment (alternating turn, 781) between the first end and the second end; and 
a waveguide (a waveguide, 751) within the passage and extending from the first end to the second end thereof.
which clearly, fully meets Applicant’s claimed structural limitations of independent claim 7.

    PNG
    media_image2.png
    455
    902
    media_image2.png
    Greyscale

Second annotated Figure 7 of Shi.

Regarding claim 11, Shi teaches the PIC structure of claim 7, wherein the passage includes at least one segment extending perpendicularly with respect to a horizontal plane of the substrate (the whole passage/opening, 741 is positioned on the photonic integrated circuit, 700 in a perpendicular direction with respect to the horizontal plane of the substrate, 702, Figure 7).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over by Shi et al. (US 20190137709 A1) hereinafter Shi, further upon claim 1.
Regarding claim 2, Shi teaches the PIC structure of independent claim 1 (note the full anticipation rejection above in section (7)), but does not specifically and expressly disclose wherein: the passage includes a plurality of passages within the barrier structure, each of the plurality of passages extending from a respective first end at the first sidewall of the barrier structure to a respective second end at the second sidewall of the barrier structure, each of the plurality of passages having a shape that includes a respective reversal segment between the respective first end and the respective second end thereof; and the waveguide includes a waveguide in each of the plurality of passages. 
Before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to view the design of Shi to include a plurality of passages within the passage of the barrier structure, each of the plurality of passages extending from a respective first end at the first sidewall of the barrier structure to a respective second end at the second sidewall of the barrier structure, each of the plurality of passages having a shape that includes a respective reversal segment between the respective first end and the respective second end thereof; and the waveguide includes a waveguide in each of the plurality of passages, for the purpose of obtaining the desired optical signal processing capabilities with adequate shield or protection in a photonic integrated circuit, since one of ordinary skill could have combined the elements by known methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
Regarding claim 6, Shi (embodiment of Figure 7) teaches the PIC structure of claim 1, but does not specifically and expressly disclose wherein the passage includes at least one pair of branching segments between the first end and the second end thereof. 
However, Shi (embodiment of Figure 5) does teach a photonic integrated circuit, 500 with a passage (between the first and second portions of opaque wall, 531) that includes at least one pair of branching segments (a shielded Y-junction, 521) between the first end and the second end thereof (See annotated Figure 5 of Shi; [0035]).  These branching segments would have been recognized as capable of routing the waveguide to different areas on the overall substrate.  
Therefore, it would have been obvious that before the effective filing date of the claimed invention that a person having ordinary skill in the art would have recognized using the shielded waveguide Y-junction of Figure 5 in Figure 7 to provide the PIC structure, wherein the passage includes at least one pair of branching segments between the first end and the second end thereof, for the purpose of obtaining the desired photonic signal processing capabilities with adequate shield or protection in a photonic integrated circuit, at different locations of the substrate / chip.  For these reasons, claim 6 is found obvious over Shi, standing alone. See KSR v. Teleflex, 127 S.Ct. 1727 (2007).

    PNG
    media_image3.png
    350
    671
    media_image3.png
    Greyscale

Annotated Figure 5 of Shi.
Claims 8-9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over by Shi et al. (US 20190137709 A1) hereinafter Shi, further upon claim 7.
Regarding claim 8, Shi teaches the PIC structure of claim 7 (note the full anticipation rejection above in section (7)), but does not specifically and expressly disclose wherein: the passage includes a plurality of passages within the crack stop structure, each of the plurality of passages extending from a respective first end at the exterior sidewall of the crack stop structure to a respective second end at the interior sidewall of the crack stop structure, each of the plurality of passages having a shape that includes a respective reversal segment between the respective first end and the respective second end; and the waveguide includes a waveguide in each of the a plurality of passages.  
Before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to view the design of Shi and provide the photonic integrated circuit (PIC) structure that includes a plurality of passages within the crack stop structure, each of the plurality of passages extending from a respective first end at the exterior sidewall of the crack stop structure to a respective second end at the interior sidewall of the crack stop structure, each of the plurality of passages having a shape that includes a respective reversal segment between the respective first end and the respective second end; and the waveguide includes a waveguide in each of the a plurality of passages, for the purpose of obtaining the desired optical signal processing capabilities with adequate shield or protection in a photonic integrated circuit, since one of ordinary skill could have combined the elements by known methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
Regarding claim 9, Shi teaches the PIC structure of claim 8, wherein each waveguide is coupled between the circuitry and a single optical fiber (The waveguide optically couples to external optical fiber or waveguide (not shown) through the grating coupler and internal  optical, electro-optical, or optoelectronic components (not shown); [0002], [0037]).
Regarding claim 12, Shi (embodiment of Figure 7) teaches the PIC structure of claim 7, but does not specifically and expressly disclose wherein the passage includes at least one pair of branching segments between the first end and the second end thereof. 
However, Shi (embodiment of Figure 5) does teach a photonic integrated circuit, 500 with a passage (between the first and second portions of opaque wall, 531) that includes at least one pair of branching segments (a shielded Y-junction, 521) between the first end and the second end thereof (See annotated Figure 5 of Shi; [0035])
Therefore, it would have been obvious that before the effective filing date of the claimed invention someone of ordinary skill in the art would have most likely used the shielded waveguide Y-junction of Figure 5 in Figure 7 to provide the PIC structure, wherein the passage includes at least one pair of branching segments between the first end and the second end thereof, for the purpose of obtaining the desired photonic signal processing capabilities with adequate shield or protection in a photonic integrated circuit, at different locations of the substrate / chip.  For these reasons, claim 12 is found obvious over Shi, standing alone. See KSR v. Teleflex, 127 S.Ct. 1727 (2007).
Regarding claim 13, Shi teaches the PIC structure of claim 7, but does not specifically and expressly disclose wherein the passage has a lateral width of approximately 8 micrometers, and extends across a distance of at least approximately 150 micrometers from the first end to the second end.
Before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to view the design of Shi to obtain the passage that has a lateral width of approximately 8 micrometers, and extends across a distance of at least approximately 150 micrometers from the first end to the second end, for the purpose of obtaining the desired optical signal processing capabilities with adequate shield or protection in a photonic integrated circuit, since one of ordinary skill could have combined the elements by known methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over by Shi et al. (US 20190137709 A1) hereinafter Shi.
Regarding independent claim 14, Shi et al. (US 20190137709 A1) (see third annotated Figure 7 of Shi) teaches ([0037]-[0038]) a photonic integrated circuit (PIC) structure (a photonic integrated circuit, 700), comprising: 
a grating coupler, 721 (cited as one grating coupler) on a substrate (substrate, 702); 
an oxidation and mechanical barrier (a light-shielding metal or semiconductor structure is capable of preventing some oxidation and is “mechanical” in nature) on the substrate, 
the oxidation and mechanical barrier having a first sidewall (first opaque side walls, 771 plus the top and top left portion of the first opaque wall, 731) facing toward the grating coupler, and a second sidewall (second opaque side walls, 772 plus the bottom and bottom left portion of the first opaque wall, 731) opposite the first sidewall; 
a passage (an opening, 741) within the oxidation and mechanical barrier, 
the passage extending from a first end at the first sidewall of the oxidation and mechanical barrier to a second end at the second sidewall of the oxidation and mechanical barrier (see third annotated Figure 7 of Shi), 
wherein a shape of the passage includes a reversal segment (alternating turn, 781) between the first end and the second end; and 
a waveguide 751 within the passage extending from the first end to the second end thereof, wherein 
the waveguide couples the grating coupler to circuitry on the substrate (The waveguide optically couples to external optical fiber or waveguide (not shown) through the grating coupler  and internal  optical, electro-optical, or optoelectronic components (not shown); [0002], [0037]),
but does not specifically and expressly disclose a set of grating couplers.
Before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to view the design of Shi to include a set of grating couplers, for the purpose of obtaining the desired optical signal processing capacity with adequate shield or protection in a photonic integrated circuit, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  See St. Regis Paper Co. v. Bemis Co. 193 USPQ 8.  Mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  Progressing from a single / sole grating coupler to a set of grating couplers would not produce any new or unexpected result.  For these reasons, independent claim 14 is found obvious over Shi, standing alone. 

    PNG
    media_image4.png
    444
    1011
    media_image4.png
    Greyscale

Third annotated Figure 7 of Shi.
Regarding claim 15, Shi teaches the PIC structure of claim 14, but does not specifically and expressly disclose wherein: the passage includes a plurality of passages within the oxidation and mechanical barrier, each of the plurality of passages extending from a respective first end at the first sidewall of the oxidation and mechanical barrier to a respective second end at the second sidewall of the oxidation and mechanical barrier, each of the plurality of passages having a shape that includes a respective reversal segment between the respective first end and the respective second end; and the waveguide includes a waveguide within each of the plurality of passages.  
Before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to view the design of Shi to include a plurality of passages within the oxidation and mechanical barrier of the PIC structure, each of the plurality of passages extending from a respective first end at the first sidewall of the oxidation and mechanical barrier to a respective second end at the second sidewall of the oxidation and mechanical barrier, each of the plurality of passages having a shape that includes a respective reversal segment between the respective first end and the respective second end; and the waveguide includes a waveguide within each of the plurality of passages, for the purpose of obtaining the desired optical signal processing capabilities with adequate shield or protection in a photonic integrated circuit, since one of ordinary skill could have combined the elements by known methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 16, Shi teaches the PIC structure of claim 15, wherein each waveguide within the plurality of passages is coupled between the circuitry and a single optical fiber, and the single optical fiber is vertically coupled to the set of grating couplers (The waveguide optically couples to external optical fiber or waveguide (not shown) through the grating coupler and to internal optical, electro-optical, or optoelectronic components (not shown); [0002], [0037]).  
Regarding claim 17, Shi teaches the PIC structure of claim 14, further comprising a crack stop structure (a light-shielding metal or semiconductor structure) on the substrate, wherein the crack stop structure is horizontally between the circuitry and a perimeter sidewall of the substrate (the shielding structure is positioned horizontally between the optical, electro-optical, or optoelectronic components coupled to the input side of the waveguide on the left and the right side perimeter wall of the substrate; see third annotated Figure 7 of Shi; [0002], [0037]). 
Regarding claim 18, Shi teaches the PIC structure of claim 14, wherein the passage includes at least one segment extending substantially perpendicularly with respect to a horizontal plane of the substrate (the whole passage/opening, 741 is positioned on the photonic integrated circuit, 700 in a perpendicular direction with respect to the horizontal plane of the substrate, 702, Figure 7).  
Regarding 19, Shi teaches the PIC structure of claim 14, but does not specifically and expressly disclose wherein the passage has a lateral width of approximately eight micrometers (µm), and extends across a distance of at least approximately 150 µm from the first end to the second end. 
Before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to view the design of Shi to obtain the passage that has a lateral width of approximately eight micrometers (µm), and extends across a distance of at least approximately 150 micrometers µm from the first end to the second end, for the purpose of obtaining the desired optical signal processing capabilities with adequate shield or protection in a photonic integrated circuit, since one of ordinary skill could have combined the elements by known methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
 Regarding claim 20, Shi teaches the PIC structure of claim 14, wherein the oxidation and mechanical barrier includes a nitride film (The light-shielding metal or semiconductor structure may be built by using materials already present in the photonic integrated circuit comprised of Si, SiO2, doped glass, InP, AlGaAs, GaAs, InGaAsP, InGaP, InAlAs, and InGaAlAs including nitrides such as SiON and SiN (abstract, [0007], [0030]). 


Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record, which is the most relevant prior art known, does not disclose or render obvious the device defined by dependent claim 10, wherein a further “guard ring” is found on the substrate, being located to abut the interior sidewall of the crack stop structure, and in which the waveguide includes at least one bridge segment positioned over the guard ring; in combination with all of the limitations of base claim 7.
Shi discussed above with respect to claim 7 is the most relevant prior art reference known, but this reference does not teach or reasonably suggest these specific combination of limitations set forth in claim 10.
Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
-Yao et al. (US 11448318 B2) teaches a seal ring structure, which comprises a substrate, and a seal ring positioned on the substrate, wherein the seal ring comprises an inner seal ring comprising a plurality of inner seal units.
-Yoon et al. (US 20160172359 A1) teaches a moisture blocking structure includes an active fin disposed on a sealing region of a substrate, the substrate including a chip region and the sealing region surrounding a periphery of the chip region.
-Re citing Polomoff ‘210, which is listed by the IDS dated March 23, 2021, however, this reference is particular pertinent to dependent claims 3 and 4, and the “metal crack stop structure” and “oxidation barrier” or “guard ring” features.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOJAN PULLOCKARAN PAVUNNY whose telephone number is (571) 272-8419. The examiner can normally be reached M-F 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHOJAN PULLOCKARAN PAVUNNY/Examiner, Art Unit 2874                                                                                                                                                                                                        11/04/2022



/DANIEL PETKOVSEK/           Primary Examiner, Art Unit 2874                                                                                                                                                                                             
							November 10, 2022